Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 1646, Examiner: Xiaozhen Xie.
	
The Information Disclosure Statements (IDS) filed 24 June 2021 and 25 June 2021 have been entered. Applicant’s submission of a substitute specification in both marked-up and clean formats in compliance with 37 C.F.R. 1.52, 1.121(b)(3), and 1.125, filed 28 September 2020 is acknowledged. The substitute specification incorporates the amendments to the specification filed 31 October 2019 and 11 February 2020. Applicant’s amendment of the claims filed 25 June 2021 has been entered.

Election/Restriction
Applicant’s election of Group I, claims 1-14, and the species: wherein the agent that decreases IL-23R activity and does not decrease IL-12R activity is a polypeptide, in the reply filed on 25 June 2021 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see e.g., p. 30, Table 2). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.
It is noted that the specification has typographical errors, e.g., “IL-25R”, which should be “IL-23R” (see, for example, p. 47).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein the immunomodulatory agent is an antagonist of inhibitory macrophages and/or dendritic cells.” The metes and bounds of the claim are unclear; for example, what are the inhibitory macrophages and/or dendritic cells intended by the claim, and what function of the inhibitory macrophages and/or dendritic cells is antagonized?
Claim 36 recites “wherein the antibody is administered to the subject at a dose of about 10 ng/mL.” The claim recites a dose, however, “10 ng/mL” is a concentration, not a dose. It is unclear what amount (dose) of the antibody is administered the subject.
Claim 37 recites “The method of claim 5, wherein the antibody is an 12B2B64 antibody.” Claim 5 depends from claim 4, and claim 4 recites “wherein the agent is a human or humanized monoclonal antibody.” However, antibody 12B2B64 is a rat anti-mouse IL-23R monoclonal antibody. It is unclear whether the claim is intended to use the antibody 12B2B64 or a humanized antibody from 12B2B64. The metes and bounds of the claim are unclear. Claim 38 is also included in the rejection as being a depending claim therefrom.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-14, 32-36 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites “A method for treating cancer in a human subject, the method comprising: administering to a human subject in need thereof an agent that decreases IL-23R activity and does not decrease IL-12R activity, in an amount effective to treat the cancer.” Depending claims further recite various binding characteristics and functional activities of the agent; for example, wherein the agent is a human or humanized monoclonal antibody that binds the extracellular domain of IL- 23R (claims 3, 4); wherein the antibody binds IL-23R and does not bind IL-12R or has 100-fold, 1,000-fold, or 10,000-fold greater binding affinity for IL-23R than for IL-12R (claims 5, 6); wherein the antibody binds to an epitope of IL-23R comprising any one of SEQ ID NOs: 3, 4, or 5 (claim 35); and wherein the agent decreases IL-23R activity and does not decrease IL-12R activity in regulatory T (Treg) cells (claim 32).
 activity, however, the specification fails to provide adequate written description and evidence of possession of these agents. What Applicant has disclosed in the specification is to use an agent capable of decreasing IL-23R activity and not decreasing IL-12R activity to selectively induce regulatory T (Treg) cell phenotypic instability and conversion of Treg cells into T effector cells in intratumoroal microenvironment, but not systemically. The specification describes that Treg cells are critically important for maintenance of a balanced immune system, in part because they help to dampen excessive immune responses and prevent autoimmunity; however, immune suppression exerted by Treg can impede anti-tumor immune responses and promote cancer growth. The specification discloses that a more advanced strategy of treating cancer is selective induction of Treg phenotypic instability and effector cell conversion of intratumoral but not systemic Treg. The specification describes that an IL-23R signaling pathway that activates STAT5 maintains Treg stability within the tumor microenvironment (TME). The specification discloses that agents capable of blocking the signaling pathway can induce intratumoral Treg conversion and are useful for treating cancer. The specification shows in the examples that two commercially antibodies, 12B2B6 (Biolegend clone) and 258018 (R&D clone), directed against the extracellular domain of IL-23R were used, and a significant delay in tumor growth was observed with antibody 12B2B64 (see, for example, FIG. 33). The specification also shows that a rat anti-mouse antibody directed against IL-23R induced Treg[Wingdings font/0xE0]Teff conversion in TME, which mediates anti-tumor activity in vivo (Example 1). The specification discloses that the anti-IL-23R antibodies with conversion activity  common chain that also binds to IL-12 p40 subunit (FIG. 14). The specification discloses that epitope mapping identified that antibody 12B2B6 binds to SEQ ID NOs: 3 and 4, and antibody 258018 binds to SEQ ID NOs: 3-5. However, except for antibodies 12B2B6 (Biolegend clone) and 258018 (R&D clone), the specification does not provide adequate written description for the genus of the agents or human/humanized monoclonal antibodies that exhibit the activities as claimed. While the specification lists numerous commercially available anti-IL-23R antibodies (p. 22-26, Table 1), one skilled in the art cannot envision which of these antibodies are capable of decreasing IL-23R activity and does not decreasing IL-12R activity and have anti-tumor activity in vivo.
Regarding antibodies (e.g., human or humanized monoclonal antibodies), it is well established in the art that monoclonal antibodies that bind to the same epitope have dissimilar binding site structures (see Nair et al., J. Immunol., 2002, Vol. 168(5):2371-2382). The art does not teach how to predict the structures of the antibodies that bind to a disclosed epitope. A skilled artisan cannot envision the detailed structures of the encompassed genus of antibodies. Further, it is also well known in the art that antibodies directed to a protein may exhibit dramatically different properties and/or functions (e.g., agonistic or antagonistic activity) (see Lu et al., J. Immunol., 2004, Vol. 173(6):3972-3978). The specification does not teach what structural features are required such that the antibodies exhibit the activities required for the treatment method. Thus, one skill in the art cannot predict the structural or functional features of plethora of antibodies that bind to the extracellular domain of IL- 23R or bind to an epitope in one of SEQ ID NOs: 3, 4, or 5. With regard to human or humanized Amgen v. Sanofi stressed that adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional; when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. (emphasis added). The specification does not provide sufficient teachings of the structural characteristics for the genus of the agents or the human/humanized antibodies exhibiting the activities as required by the present claims, nor discloses a representative number of species in scope of the genus. Therefore, the specification does not satisfy the written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making of the claimed product, or any combination thereof. In this case, there is no identification of any particular structure that must be conserved, nor the correlation of structure and function. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed structures of the encompassed genus of agents or antibodies, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that is part of the invention and reference to a method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, except for the monoclonal antibodies 12B2B6 (Biolegend clone) and 258018 (R&D clone), the skilled artisan would not recognize that Applicant was in possession of the invention as broadly claimed at the time the application was filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 10, 13, 14, 32, 35 and 36 are rejected under 35 U.S.C. 102 (a)(1) as being  anticipated by Presta (US 2010/0166767 A1, Pub. Date: Jul. 1, 2010) (reference provided in the previous Office Action).
Presta teaches a method of treating a subject (e.g., a human subject) having cancer comprising administering to the subject an antibody or an antigen-binding fragment thereof specific for IL-23R in an amount effective to block IL-23 signaling, wherein the antibody is a humanized or chimeric antibody [0025]. Presta teaches that IL-23 mediates signaling by binding to a heterodimeric receptor comprised of IL-23R and IL-12R1, and IL-12R1 is shared by the heterodimeric IL-12 receptor comprised of IL-12R1 and Il-12R2 subunits [0004]; the specific binding agents of the invention inhibit IL-23 activity but not IL-12 activity, and such agents would be expected to be safer (i.e. have a lower side effect profile) than agents that also inhibit IL-12 [0084]. Presta teaches that the IL-23R specific monoclonal antibodies may be generated using an immunogen comprising the extracellular portion of IL-23R, for example, amino acids 1-328 of the mature form of human IL-23R [0090]. The immunogen derived from amino acids 1-328 of the mature form of human IL-23R comprises SEQ ID NO: 3, 4 or 5 of the present claims, thus, the antibodies generated therefrom bind to a sequence comprising , IL-1P, IL-6 and TGF- [0149]. TNF blockage can modulate immune responses, as evidenced by Kalliolias et al. (Nat. Rev. Rheumatol., 2016 Jan., Vol. 12(1):49-62), and anti-TNF- antibody can inhibit cancer cell growth, as evidenced by Egberts et al. (Cancer Res., 2008, Vol. 68(5):1443-1450). Thus, the one or more antagonists or antibodies of other cytokines taught by Presta meet the limitations of “an immunomodulatory agent” recited in claim 10 and “an agent that inhibits cancer cell growth” recited in claim 14, and also meet the limitation of claim 13, given the indefinite nature of the claim (see above 112-2 section).
Regarding claim 32, while Presta does not expressly teach that the antibody or antigen-binding fragment decreases IL-23R activity and does not decrease IL-12Rb activity in Treg cells, this activity would reasonably be considered to be inherent because the same therapeutic agent is administered to the same patient as the instant claims. A compound and all of its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).
Therefore, Presta anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Presta (US 2010/0166767 A1), as applied to the claims set forth above, and further in view of Lazar et al. (US 2006/0235208 A1, Pub. Date: Oct. 19, 2006). 
Presta teaches as set forth above. Presta, however, does not teach wherein the antibody is free of antibody-dependent cellular cytotoxicity (ADCC) activity (claim 7).
Lazar teaches that “In contrast antibody therapeutics and indications wherein effector functions contribute to clinical efficacy, for some antibodies and clinical applications it may be favorable to reduce or eliminate binding to one or more FcγRs or reduce or eliminate one or more FcγR ─ or complement-mediated effector functions including but not limited to ADCC, ADCP, and/or CDC.  This is often the case for therapeutic antibodies whose mechanism of action involves blocking or antagonism but not killing of the cells bearing target antigen. In these cases depletion of target cells is undesirable and can be considered a side effect.” [0013]. Lazar teaches that “IgG isotypes that poorly recruit complement or effector cells, for example IgG2 and IgG4, can be used to address this problem in part.” (ibid.). Lazar teaches that “Fc variants should be engineered that not only ablate binding to FcγRs and/or C1q, but also maintain antibody stability, solubility, and structural integrity, as well as ability to interact with other important Fc ligands such as FcRn and proteins A and G.” (ibid.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antibody used by Presta with an engineered Fc domain to eliminate one or more FcγR or complement-mediated effector functions, e.g., ADCC activity. One of ordinary skill in the art would have been motivated to do so, because Presta teaches a method of treating a subject having cancer comprising administering to the subject an antibody specific for IL-23R in an amount effective to block IL-23 signaling, Lazar further teaches that it may be favorable to modify the Fc domain to reduce or eliminate one or more FcγR or complement-mediated effector functions, e.g., ADCC activity, when the mechanism of action of the therapeutic antibodies involves blocking or antagonism but not killing of the cells bearing target antigen. Therefore, the combined teachings provide a reasonable expectation of success in treating cancer in the subject.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Presta (US 2010/0166767 A1), as applied to the claims set forth above, and further in view of Cogswell et al. (US 2013/0309250 A1, Pub. Date: Nov. 21, 2013).

Cogswell teaches treating a subject afflicted with a cancer comprising administering to the subject an antibody or an antigen-binding portion thereof that disrupts the interaction between Programmed Death-1 (PD-1) and Programmed Death Ligand-1 (PD-L1) (see claims). Cogswell teaches that disruption of the PD-1/PD-L1 interaction by antagonistic antibodies can enhance the immune response to cancerous cells in a patient [0109]. Cogswell teaches that PD-L1 is not expressed in normal human cells, but is abundant in a variety of human cancers; the interaction between PD-1 and PD-L1 impairs T cell responses as manifested by a decrease in tumor-infiltrating lymphocytes (TILs) and a decrease in T-cell receptor mediated proliferation, resulting in T cell anergy, exhaustion or apoptosis, and immune evasion by the cancerous cells (ibid.). Cogswell teaches that immune suppression can be reversed by inhibiting the local interaction between PD-L1 and PD-1 using an anti-PD-1 and/or an anti-PD-L1 antibody; either or both of these antibodies may be used alone or in conjunction with other anti-tumor or immunogenic agents (ibid.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an immune checkpoint inhibitor, such as an anti-PD-1 antibody and/or an anti-PD-L1 antibody, into the treatment method taught by Presta. One of ordinary skill in the art would have been motivated to do so, .

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Presta (US 2010/0166767 A1), as applied to the claims set forth above, and further in view of Kortylewski et al. (Cancer Cell, 2009, Vol. 15:114-123).
Presta teaches as set forth above. Presta, however, does not teach measuring activation of STAT3, STAT5, and/or IFN- following administration of the antibody or an antigen-binding fragment thereof, wherein STAT3 expression is increased, STAT5 expression is decreased, and/or IFN- expression is increased, relative to a control subject (claims 33, 34).
Kortylewski teaches that two related cytokines, IL-23 and IL-12, play opposite roles in carcinogenesis; while IL-12 acts as a central cytokine in anti-tumor immunity due to its role in activating NK cells, Th1 and CTL responses, IL-23 enhances cancer progression (see SUMMARY). Kortylewski teaches that Stat3 signaling within the tumor microenvironment induces the pro-carcinogenic cytokine IL-23 and inhibit the anti-carcinogenic cytokine IL-12, thereby shifting the balance of tumor immunity towards carcinogenesis (ibid.). Kortylewski teaches measuring the levels of intracellular IFN- 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the level of intracellular IFN- following administration of an antibody or an antigen-binding fragment thereof specific for IL-23R to a subject with cancer, to thereby assess the therapeutic effect of the treatment. One of ordinary skill in the art would have been motivated to do so, because Presta teaches a method of treating a subject having cancer comprising administering to the subject an antibody or an antigen-binding fragment thereof specific for IL-23R in an amount effective to block IL-23 signaling, and Kortylewski further teaches that the levels of intracellular IFN- and IL-17 can be used to assess the balance shift between anti-tumor immunity mediated by the IL-12 signaling and pro-carcinogenesis mediated by the IL-23 signaling. Therefore, the combined teachings provide a reasonable expectation of success in treating cancer in a subject.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Presta (US 2010/0166767 A1), as applied to the claims set forth above, and further in view of Suzuki et al. (Oncol. Lett., 2012, Vol. 4(2):199-204).
Presta teaches as set forth above. Presta, however, does not teach treating a subject having melanoma or colorectal cancer (claim 39).
Suzuki teaches that IL-23R is expressed in colorectal carcinoma cells (see Abstract). Suzuki teaches that IL-23 directly enhances the proliferative and invasive 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the method taught by Presta to treat a subject having colorectal carcinoma. One of ordinary skill in the art would have been motivated to do so, because Presta teaches a method of treating a subject having cancer comprising administering to the subject an antibody or an antigen-binding fragment thereof specific for IL-23R in an amount effective to block IL-23 signaling, and Suzuki further teaches that IL-23R is expressed in colorectal carcinoma cells and the IL-23 signaling is a potential target for colon cancer immunotherapy. Therefore, the combined teachings provide a reasonable expectation of success in treating colorectal carcinoma in a subject.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 17, 2021